Title: From George Washington to Guy Carleton, 10 June 1782
From: Washington, George
To: Carleton, Guy


                  
                     sir
                     Head Quarters 10th June
                     1782
                  
                  In compliance with my promise made to Lieut. General Robinson in
                     my Letter to him of the 4th of May, Enquiry has been made into the
                     circumstances of the Detention of Hetfield & Bagely; the result of
                     which, I do myself the Honor to transmit to your Excellency; and is contained
                     in the inclosed Copy of a Report made by Chief Justice Brearly of the State of
                     New Jersey, to His Excellency Governor Livingston, explaing the Reasons which
                     have induced the civil power of that State to apprehend & detain those
                     persons; an Extract of the Governors Letter to me also accompanies this Report.
                  As these persons have not been taken, nor are holden under the
                     military power, it is unnecessary for me to make any Observations on the
                     subject. My general Opinion however, on cases of this Nature, is contained in
                     my Letter of the aforementioned date, to General Robinson, an Extract of which,
                     so far as relates to this Business, is inclosed for your Excellency’s
                     Observance. I have the Honor to be sir Your Excellency’s Most Obedient and most
                     humble Servant
                  
                     Go: Washington
                     
                  
               